Candler, J.
The bill of exceptions complains that the court below erred in sustaining a plea in abatement to the plaintiff’s petition. That plea set up. the pendency of another suit between the same parties on the same cause ■ of action. The bill of exceptions does not contain any evidence or specify a brief thereof as necessary to an understanding of the alleged errors. It does specify the record in the first suit, and that record is incorporated in the transcript brought to this court; but there is nothing to show that it was introduced in evidence on the trial of the plea in abatement, nor is there in the transcript any approved brief of the evidence. Held, there being nothing before this court which can be recognized as showing upon what the judgment of the court below was based, that judgment will not be held error.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.

Practice in the Supreme Court.
Simon W. & James W. Hitch and S. L. Drawdy, for plaintiff.
Toomer & Reynolds and Leon A. Wilson, for defendants.